DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-9 and 15-20, in the reply filed on 08/08/2022 is acknowledged.  The traversal is on the ground(s) that claim 10 has been amended to recite a method of producing imidazole dipeptide in which the imidazole dipeptide is anserine. Applicant states that, accordingly, the claims overlap in scope because they are both directed to a method of producing an imidazole dipeptide (remarks, page 6).  This argument is not found persuasive because the method of Group I is a method of producing an imidazole dipeptide using a microorganism, whereas the method of Group II is a method of reacting carnosine with a carnosine N-methyltransferase. Accordingly, the methods are distinct from one another because they do not recite any of the same steps.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
The amendment of 08/08/2022 has been entered. Claims 1-20 are pending in this US patent application. Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2022.
Claims 1-9 and 15-20 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 02/12/2020 has been received and considered.

Claim Objections
Claims 4 and 20 are objected to because of the following informalities:

Claim 4 recites an “amina” acid ligase, which should read “amino” acid ligase. Claim 20 recites a method for producing “imidazole di peptide,” which should read “imidazole dipeptide.”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al., Eur. J. Biochem. 219: 43-47 (1994), as evidenced by Drozak et al., J. Biol. Chem. 285(13): 9346-9356 (2010).

Bauer teaches that chick muscle cells in primary culture actively synthesize and accumulate carnosine (see entire document, including page 43, right column, paragraph 1). Chick pectoral muscle cells were cultured in Ham’s F12 medium containing radiolabeled β-alanine or γ-aminobutyric acid (page 43, right column, paragraph 3, to page 44, left column, paragraph 2; reads on claims 1 and 7; the Examiner notes that Ham’s F12 medium contains glucose, which is a glucide to which the microorganisms [i.e., chick pectoral muscle cells] have metabolic ability as recited in claim 7; the Examiner notes that Bauer does not teach that ATP was added to the culture medium). Carnosine is synthesized very rapidly and accumulates in the cells (page 44, right column, paragraph 2; reads on claims 1-2, 6, and 17-19; the Examiner notes that any cell culture process can be interpreted as a “fermentation method”).
Drozak teaches that chicken pectoral muscle contains carnosine synthase (see Drozak, entire document, including page 9347, right column, paragraph 2). As such, the chick pectoral muscle cells of Bauer inherently express an l-amino acid α-ligase as required by instant claims 3-4, 15, and 18-19.

Therefore, claims 1-4, 6-7, 15, and 17-19 are anticipated by Bauer, as evidenced by Drozak, and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application JP 2013-081405 filed by Ikeda et al., published 05/09/2013 (cited on the IDS filed 02/12/2020), in view of Bauer et al., Eur. J. Biochem. 219: 43-47 (1994).

Please note: the page and paragraph citations for the Ikeda document refer to the translated copy of this document submitted with the IDS of 02/12/2020.

Ikeda teaches a method for producing a dipeptide, which can be carnosine, using a microorganism that produces a protein that makes dipeptides with high efficiency (see entire document, including page 1, abstract and paragraph 0001; cf. claim 2). The protein that produces carnosine can be a YwfE homolog protein in which the amino acid in position 112 is substituted with valine and the amino acid in position 378 is substituted with arginine (page 2, paragraph 0007), and the YwfE homolog protein can be the BacD protein of Bacillus subtilis (page 2, paragraph 0011; cf. claims 3-5 and 15-16; the Examiner notes that instant SEQ ID NO.: 12 is Bacillus subtilis BacD). The YwfE homolog can be cloned into E. coli (page 5, paragraph 0024) and cultured in a medium comprising a carbon source, such as glucose (page 6, paragraph 0031; page 9, paragraph 0051; cf. claim 7). The microorganism then produces the desired dipeptide (page 8, paragraphs 0046-0048; cf. claims 1, 6, and 17-20).

However, Ikeda does not teach culturing the microorganisms without ATP to produce carnosine as recited in instant claim 1.

Bauer teaches that microorganisms expressing amino acid ligases that synthesize carnosine do so without the addition of exogenous ATP in the culture medium (see entire document, including page 44, left column, paragraph 2). 

While Ikeda does not teach the production of carnosine by culturing the microorganisms expressing a B. subtilis BacD variant in a culture medium that does not contain ATP, it would have been obvious to one of ordinary skill in the art to do so because Bauer teaches that microorganisms expressing amino acid ligases that synthesize carnosine can synthesize carnosine without the addition of ATP in the culture medium. One of ordinary skill in the art would have a reasonable expectation that culturing the microorganisms of Ikeda in a culture medium that does not contain ATP as taught by Bauer would successfully result in the synthesis of carnosine and decrease the cost of the process by removing the need to purchase ATP.
Therefore, claims 1-7 and 15-20 are rendered obvious by Ikeda in view of Bauer and are rejected under 35 U.S.C. 103.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application JP 2013-081405 filed by Ikeda et al., published 05/09/2013 (cited on the IDS filed 02/12/2020), in view of Bauer et al., Eur. J. Biochem. 219: 43-47 (1994), and Klein et al., J. Gen. Microbiol. 132: 2337-2343 (1986).

As discussed above, claims 1-7 and 15-20 are rendered obvious by Ikeda in view of Bauer. However, these references do not teach that the recombinant E. coli strain used to produce carnosine is deficient in PepD as recited in instant claims 8-9.

Klein teaches that PepD degrades carnosine (see entire document, including page 2337, abstract and paragraph 2; page 2338, paragraph 3) and that strains of E. coli in which the gene for PepD are deleted are known (page 2338, paragraph 9; cf. claims 8-9). 

While Ikeda and Bauer do not teach that the variant of B. subtilis BacD is cloned into a PepD-deficient strain of E. coli for the production of carnosine in the absence of exogenous ATP rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Klein teaches that PepD degrades carnosine and that strains of E. coli that do not contain PepD exist. One of ordinary skill in the art would have a reasonable expectation that cloning the B. subtilis BacD variant of Ikeda into the PepD-deficient strain of Klein and culturing the cells in the absence of exogenous ATP as taught by Bauer would successfully result in the production of carnosine with improved yield because the desired carnosine product would not be degraded by PepD.
Therefore, claims 1-9 and 15-20 are rendered obvious by Ikeda in view of Bauer and Klein and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/21/2022